Citation Nr: 1727198	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  11-02 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for a cervical spine disability, to include associated neurological symptoms of the upper extremities.

2. Entitlement to service connection for a thoracolumbar spine disability, to include associated neurological symptoms of the lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1963 to December 1965. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

By way of background, in July 2014, the Board remanded the case for additional development, which has been completed.  In that regard, in a May 2016 Board decision, the Board denied the Veteran's claim for entitlement to service connection for a cervical spine disability, to include associated neurological symptoms of the upper extremities and remanded the issue of entitlement to service connection for a thoracolumbar spine disability, to include associated neurological symptoms of the lower extremities for additional development.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2017, the Court granted a Joint Motion for Partial Remand filed by the parties to vacate and remand the portion of the May 2016 Board decision that denied service connection for a cervical spine disability, to include associated neurological symptoms of the upper extremities.  Both matters have since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS). The Virtual VA electronic claims file contains documents that are either duplicative of the records in VBMS or irrelevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

In light of points raised in the March 2017 Joint Motion for Partial Remand (Joint Motion) and the Board's review of claims file, remand for additional development of the claims is warranted.

The Veteran's service treatment records documented a history of recurring low back pain in 1964.  He was provisionally diagnosed with mechanical low back pain; however, his back pain improved later that year.  In March 1965, the Veteran tripped on a plank of wood, fell backwards, and struck his upper thoracic back region.  Although there was no evidence of bruising or tenderness, he was diagnosed with a contusion and muscle sprain and was treated for associated neck pain.  In July 1965, the Veteran again reported recurrent low back pain and there was an impression of paravertebral muscle spasm.  All X-rays of the spine were negative and no significant abnormalities were noted in 1964 and 1965.  At his separation examination in December 1965, the Veteran reported that he had recurrent back pain and that his back snaps when he walks up hills and carries heavy objects.  

In March 2009, the Veteran underwent a VA examination to determine the nature and etiology of his cervical and thoracolumbar spine conditions.  The examiner opined that the Veteran's cervical and thoracolumbar spine conditions were not likely related to his active military service spine conditions.   He stated that the Veteran had been having a few cervical and lower back conditions that were treated and resolved.  He also stated that there was no chronic spine condition, as per the Veteran's available service medical records including the December 1965 separation examination.  

While the May 2016 Board decision relied on the March 2009 VA examiner opinion in denying the claim for entitlement to service connection for a cervical spine disability, to include associated neurological symptoms of the upper extremities, the parties agreed in the March 2017 Joint Motion that the VA examiner did not support its conclusion with an adequate rationale.  Specifically, the Joint Motion noted that the Veteran would not need to demonstrate a chronic condition in service in order for his cervical spine condition to be related to service.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Additionally, in May 2016, the Board instructed the VA examiner to consider the Veteran's lay reports documented in his service treatment records.  Although a subsequent VA medical opinion was obtained in June 2016, the Board finds that there has not been substantial compliance with the Board's remand directive for adjudication of the Veteran's claim for entitlement to service connection for a thoracolumbar spine disability, to include associated neurological symptoms of the lower extremities.  See Stegall v. West, 11 Vet. App. 268 (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).  Based on the foregoing, the Board finds the March 2009 and June 2016 VA examiners' opinions inadequate and, thus, remand is warranted.    

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should be afforded a VA examination to determine the nature and etiology of his cervical spine disability, to include associated neurological symptoms of the upper extremities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file and a copy of this REMAND must be made available to the examiner for review in conjunction with the examination.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, prior VA examination reports, and lay statements and assertions.  All pertinent symptomatology and findings must be reported in detail. 

The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that his cervical spine disability, to include associated neurological symptoms of the upper extremities, is causally or etiologically related to the Veteran's military service, to include any symptomatology or injury therein.  In that regard, service treatment records indicate that the Veteran had an in-service history of recurring low back pain.  He was provisionally diagnosed with mechanical low back pain in December 1964.  In March 1965, the Veteran tripped on a plank of wood, fell backwards, and struck his upper thoracic back region.  He was diagnosed with a contusion and muscle sprain and was treated for associated neck pain.  In July 1965, there was an impression of paravertebral muscle spasm.  At his separation examination in December 1965, the Veteran reported that his back snapped when he walked up hills and carried heavy objects.

In providing this opinion, the examiner should discuss medically known or theoretical causes of his cervical spine disability, to include associated neurological symptoms of the upper extremities and describe how such a disability generally presents or develops in most cases, in determining the likelihood that cervical spine disability, to include associated neurological symptoms of the upper extremities is related to in-service events as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

In rendering the requested opinion, the examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A clear and complete rationale for any opinions or conclusions expressed should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2. After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of his thoracolumbar spine disability, to include associated neurological symptoms of the lower extremities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file and a copy of this REMAND must be made available to the examiner for review in conjunction with the examination.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, prior VA examination reports, and lay statements and assertions.  All pertinent symptomatology and findings must be reported in detail. 

The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that his thoracolumbar spine disability, to include associated neurological symptoms of the lower extremities, is causally or etiologically related to the Veteran's military service, to include any symptomatology or injury therein.  In that regard, service treatment records indicate that the Veteran had an in-service history of recurring low back pain.  He was provisionally diagnosed with mechanical low back pain in December 1964.  In March 1965, the Veteran tripped on a plank of wood, fell backwards, and struck his upper thoracic back region.  He was diagnosed with a contusion and muscle sprain and was treated for associated neck pain.  In July 1965, there was an impression of paravertebral muscle spasm.  At his separation examination in December 1965, the Veteran reported that his back snapped when he walked up hills and carried heavy objects.

In providing this opinion, the examiner should discuss medically known or theoretical causes of his thoracolumbar spine disability, to include associated neurological symptoms of the lower extremities and describe how such a disability generally presents or develops in most cases, in determining the likelihood that thoracolumbar spine disability, to include associated neurological symptoms of the lower extremities is related to in-service events as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

In rendering the requested opinion, the examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A clear and complete rationale for any opinions or conclusions expressed should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. In the event that the Veteran does not report for the scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address and to his representative. It should also be indicated whether any notice sent was returned as undeliverable.

4. After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





